DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 6 are amended to require “spacing between the first and second element array is one pixel size or multiple of one pixel size”.  Even though drawings appear to show uniform spacing between pixel 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2017/0115406 to Li et al. in view of EP1063538A2 (the ‘538 publication).
Regarding claims 1-4, 6-8, 10, Li teaches, with reference to Fig. 4, a radiation sensor comprising a first element array (e.g., first pixel sub-array 342) responsive to radiation to provide a first radiation response, a second element array (e.g., second pixel subarray 344) responsive to radiation with different sensitivity (each pixel array has a different spectral response, [0007], [0009], [0035]), the second element array being positioned (having a gap therebetween) to receive radiation independently of the first element array, the first and second element arrays placed parallel (both to each other and to other arrays 346, 348 as illustrated in Fig. 4) in the same substrate (a full pixel array 355), wherein the pixels include scintillation layer that converts x-ray photons to visible photons that can be sensed by silicon 
Further regarding claims 5, 11 and the limitation of providing “a video signal”, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)  The CMOS sensors described by Li is capable of producing video signals.
Note the applied reference by Li et al. has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the .
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,235,790 to Hoge in view of EP1063538A2 (the ‘538 publication).  Hoge teaches a CT imaging system having a radiation detection device comprising first and second element arrays (each comprising one of a plurality of collimator arrays 202, one of a plurality of scintillator arrays 204, one of a plurality of diode assemblies 208, wherein each system of a single collimator array 202 and a single scintillator array forms a detector module 212) responsive to radiation of different sensitivities (each diode produces a separate low level analog output signal that is a measurement of beam attenuation for a specific scintillator of scintillator array, as is known and described with reference to conventional art in Figs. 3 and 4) disposed parallel to each other (Fig. 7) in a same substrate (a flexible member 200), with an indication of the corresponding radiation response (via output lines 214 to convert to video signals for the CT system).  Hoge does not specify spacing between the first and second element array is one pixel size or multiple of one pixel size.  The ‘538 publication also teaches a linear array scintillator system comprising two linear array detectors according to the invention are geometrically aligned so that an offset of one pixel exists between them in such a way that one portion, e.g. a thick section, of scintillator on say the left-hand array is exactly opposite an alternate portion, e.g. a thin section, of scintillator on the right-hand array. This arrangement is shown in Figure 6 for when stereoscopic images are to be derived using two divergent beams from a single x-ray source and it would have been obvious to one having ordinary skill .
Claims 1, 2, 6, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2012/0025084 to Virshup et al. in view of EP1063538A2 (the ‘538 publication).  Virshup teaches a radiation detector comprising first and second element arrays (as illustrated in Figs. 1, 3, each array comprising one of one row of scintillator element, one array of sensor element 120, e.g., a-Si photodiode) responsive to radiation of different sensitivities (since multiple rows of the scintillator material are separated by a row 114 of attenuating lead or tungsten material, such that radiation intensity is progressively attenuated on subsequent rows of the scintillating material) disposed parallel to each other in a same substrate (base plate), with an indication of the corresponding radiation response (electrical signals generated by the sensor 120 are connected to a readout board 306 by means of a tape automated bonding (TAB) package 308 and a digital board 310 converts the electrical signals into digital data by means of an analog-to-digital converter), and a filter coupled to the second element array (disposed between/adjacent to both first and second element arrays).  Virshup does not specify spacing between the first and second element array is one pixel size or multiple of one pixel size.  The ‘538 publication also teaches a linear array scintillator system comprising two linear array detectors according to the invention are geometrically aligned so that an offset of one pixel exists between them in such a way that one portion, e.g. a thick section, of scintillator on say the left-hand array is exactly opposite an alternate portion, e.g. a thin section, of scintillator on the right-hand array. This arrangement is shown in Figure 6 for when stereoscopic images are to be derived using two divergent beams from a single x-ray source and it would have been obvious to one having ordinary skill in the art to modify Virshup’s invention by using the one pixel offset between the arrays as suggested by the ‘538 publication for the same purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPub20190179038, which is by a different inventor and was effectively filed before the effective filing date of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 3649